           Case 1:21-cv-01972-MKV Document 16 Filed 07/21/21 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160
July 20, 2021

VIA CM/ECF                                                      USDC SDNY
Honorable Judge Mary Kay Vyskocil                               DOCUMENT
United States District Court                                    ELECTRONICALLY FILED
Southern District of New York                                   DOC #:
500 Pearl Street - Courtroom: 18C                               DATE FILED: 
New York, NY 10007

                Re:     Vuppala v. NYCPF, Inc., d/b/a Pommes Frites, et al.
                        Case 1:21-cv-01972-MKV

 Dear Judge Vyskocil:

       The Initial Pretrial Conference in this matter is currently scheduled for July 28, 2021, in your
Honor's Courtroom. Counsel for Defendant NYCPF, Inc. has appeared. Yet, at this time, Defendant
7 Mon LLC has not yet appeared, and Plaintiff states Defendant was properly served through the
Secretary of State [D.E. 8].

       At this time, the parties are attempting to contact the non-responsive Defendant to have them
tappear in this case. In order to allow the parties additional time for the non-appearing Defendant to
appear, while affording time to engage in early settlement discussions, a 30-day adjournment of the
Conference is hereby respectfully requested to a date most convenient to this Honorable Court.

        Thank you for your attention to this first adjournment request.

 By: /S/ B. Bradley Weitz                .          By: /S/ Chiung-Hui Huang            .
    B. Bradley Weitz, Esq.                             Chiung-Hui Huang, Esq.
    The Weitz Law Firm, P.A.                            Neil Henrichsen, Esq.
    Bank of America Building                           Henrichsen Siegel, PLLC
    18305 Biscayne Blvd., Suite 214                    225 Broadway Suite 1803
    Aventura, Florida 33160                            New York, NY 10007
    Telephone: (305) 949-7777                          Telephone: 646-378-4421
    Facsimile: (305) 704-3877                          Email: chuang@hslawyers.com
    Email: bbw@weitzfirm.com                           Email: nhenrichsen@hslawyers.com
    Attorney for Plaintiff                             Attorneys for NYCPF, Inc.



*5$17('7KH,QLWLDO3UHWULDO&RQIHUHQFHFXUUHQWO\VFKHGXOHGIRU-XO\LVUHVFKHGXOHGWR
6HSWHPEHUDW307KHFRQIHUHQFHZLOOEHKHOGWHOHSKRQLFDOO\7RMRLQWKHFRQIHUHQFHGLDO
DQGHQWHUDFFHVVFRGH7KHSDUWLHVVKDOOVXEPLWWKHLUMRLQWVWDWXVOHWWHUDQG
SURSRVHG&DVH0DQDJHPHQW3ODQDQG6FKHGXOLQJ2UGHURQRUEHIRUH$XJXVW6225'(5('



                                                  
